Exhibit 99.1 For more information, please contact: Guy A. Gibson Chairman of the Board (720) 932-4284 ggibson@uwbank.com FOR IMMEDIATE RELEASE UNITED WESTERN BANCORP, INC. REPORTS 2 · United Western Bank capital ratios were 7.42% for core capital, and 9.02% for risk based capital at June 30, 2010. · Company incurred a net loss of $18.8 million, or $0.64 per share, for second quarter of 2010 compared to loss of $25.0 million or $0.86 per share in first quarter of 2010. · Liquidity position remained strong with $263 million in cash at June 30, 2010, which continued to put pressure on net interest margin. · Total deposits decreased $260 million to $1.77 billion at June 30, 2010 as compared to December 31, 2009, as a result of a decrease of $274 million in deposits from certain processing and trust companies, $135 million in CDARS® deposits due to United Western Bank’s regulatory brokered deposit restriction, which were partially offset by a $110 million increase in other processing and trust deposits and a $40 million increase in traditional community bank deposits. · Construction and development loans reduced to 26.0% of total community bank portfolio, down from 37.6% a year ago. · Provision for credit losses decreased to $4.7 million in second quarter following $14.2 provision for credit losses in first quarter of 2010. · Ratio of allowance for credit losses to total loans held for investment increased to 3.92% at June 30, 2010 compared with 3.65% at March 31, 2010 and 2.02% at June 30, 2009. · Nonperforming assets declined $5.7 million in the second quarter to $72.7 million at June 30, 2010 compared to $78.4 million at March 31, 2010. · Additional deterioration in credit metrics of certain non-agency residential mortgage backed securities resulted in $11.6 million other-than-temporary impairment charge. · On June 15, 2010, United Western Bank announced it had entered into a definitive agreement to acquire Legent Clearing, LLC. Denver – August 4, 2010. United Western Bancorp, Inc. (NASDAQ: UWBK) (the “Company”), a Denver-based holding company whose principal subsidiary, United Western Bank® (the “Bank”), is a community bank focused on Colorado’s Front Range market and selected mountain communities, announced its 2010 second quarter results. For the second quarter of 2010, the Company incurred a loss from continuing operations of $(18.8) million or $(.64) per share.The loss was attributable to four principal factors: (i) a net other-than-temporary impairment (“OTTI”) charge on non-agency residential mortgage-backed securities of $11.6 million; (ii) a $4.7 million provision for credit losses; (iii) a $4.7 million addition to the deferred tax valuation allowance against the Company’s gross deferred tax assets of $55.2 million; and (iv) during the second quarter, the Company held on average approximately $454 million of excess short term liquidity on its balance sheet, which resulted in an approximate 64 basis point reduction in net interest margin for the period.These results compare with a loss from continuing operations for the first quarter of 2010 of $(25.0) million, or $(.86) per share, and a loss from continuing operations for the second quarter of 2009 of $(33.7) million, or $(4.71) per share. 1 Guy A. Gibson, Chairman of the Board, said: “The second quarter 2010 was again challenging as our non-agency residential mortgage-backed securities that support more senior positions in the overall structure of the securitization continue to be subject to other-than-temporary impairments.We made some progress in reducing the excess liquidity on our balance sheet; however, there continues to be further work to do in that regard.” “We continue to actively explore all strategic alternatives for the Company through our lead financial advisor, Goldman Sachs, and will continue to do so until we have resolved the Company’s current difficulties and satisfied our regulators that we are making suitable progress on the path to profitability and increased capital.” Mr. Gibson continued by saying, “the approval process surrounding the announced acquisition of Legent Clearing, LLC(‘Legent’) is continuing and we have submitted our regulatory applications for approval of this transaction.The acquisition of Legent will enable us to capitalize on our longstanding core deposit base through the development of processing and trust deposit relationships that provide a stable, long lived and inexpensive alternative to the traditional branch banking concept.Legent fits this business strategy very well and we understand this business completely.In addition, the Legent acquisition will result in increases in interest income from securities margin lending and noninterest fee income.” James R. Peoples, Chief Executive Officer of United Western Bank, said: “Our priorities are to strengthen asset quality, increase capital and maintain appropriate liquidity.During the second quarter, we increased the allowance modestly from the level reached at March 31, 2010, and we reduced nonperforming assets by $5.7 million.We injected an additional $3 million of capital into the Bank in order to maintain our risk based-capital at the highest level we could.Our liquidity continues to be higher than we would like, but did allow for the seamless withdrawal of a significant amount of deposits during the quarter.” Net Interest Income, Yield on Assets, Cost of Liabilities Quarter Ended June 30, 2010 March 31, 2010 June 30, 2009 (Dollars in thousands) Interest and dividend income $ $ $ Interest expense Net interest income before provision for credit losses $ $ $ Yield on assets % % % Cost of liabilities % % % Net interest spread % % % Net interest margin % % % 2 · Community bank loan average balances decreased $22.8 million in the second quarter of 2010 to $1.072 billion compared to $1.095 billion for the first quarter of 2010.The community bank loan yield increased 14 basis points to 5.37% during the second quarter, compared to 5.23% for the first quarter of 2010.The increase in yield on community bank loans was principally the result of four loans that have performed for a period of time that were restored to an accrual status during the second quarter. · The average balances of residential mortgage loans, residential mortgage-backed securities, and purchased SBA loans and securities increased $64.1 million in the second quarter of 2010 to $798.5 million compared to $734.4 million in the first quarter of 2010.The increase in the average daily balance was due to continued purchases of Ginnie Mae securities during the period.The yield on those assets declined 31 basis points to 3.90% in the second quarter of 2010, compared to 4.21% in the first quarter of 2010. The decline in the yield was due to the lower yield available on Ginnie Mae securities.The Ginnie Mae securities acquired included both short-term floating rate and fixed rate issuances. In the year ago period, average residential mortgage loans, residential mortgage-backed securities and purchased SBA loans assets were $915.2 million, and they yielded 4.60%. · Other interest earning assets average balances, which consist principally of balances due from the Federal Reserve Bank, decreased by 48%, or $422.9 million, to $463.8 million for the second quarter of 2010 from $886.6 million for the first quarter of 2010.The decrease in excess liquidity was a result of a $406.6 million decrease in total average deposits and the purchase of Ginnie Mae securities.The yield increased slightly to 33 basis points for the second quarter of 2010, compared to 28 basis points for the first quarter 2010. · The Company’s cost of interest-bearing liabilities increased 8 basis points to 1.18% for the second quarter of 2010, compared with 1.10% for the first quarter of 2010.In the year ago period, the cost of interest-bearing liabilities was 1.50%. · The Company expects net interest margin to continue to improve prospectively as a result of: (i) continued reduction in excess liquidity that will be used to reduce certain noncore deposits and be deployed into agency securities; (ii) continued disciplined loan pricing; (iii) the continuing impact of the reduction in the rates paid on $180 million of borrowings from FHLBank of Topeka; and (iv) lower interest expense paid with respect to Equity Trust custodial deposits. Provision for Credit Losses Quarter Ended June 30, 2010 March 31, 2010 June 30, 2009 (Dollars in thousands) Net interest income before provision for credit losses $ $ $ Provision for credit losses Net interest income after provision for credit losses $ $ $ · In the second quarter of 2010, provision for credit losses was $4.7 million, compared with $14.2 million for the first quarter of 2010 and $6.3 million for the second quarter of 2009.The $9.5 million decrease in the provision from the first quarter to the second quarter was a function of a modest improvement in asset quality and significantly lower levels of charge-offs. 3 · Net charge-offs of community bank loans held for investment for the quarter ended June 30, 2010 were $2.8 million, compared to $6.8 million for the first quarter of 2010, and $842,000 for the second quarter of 2009.During the second quarter of 2010, there were two relationships in our construction and development (“C&D”) portfolio and one in our commercial real estate portfolio that combined to account for $2.6 million of the net charge-offs. · Overall at June 30, 2010, our allowance for credit losses as a percent of loans held for investment increased to 3.92%, compared to 3.65% at March 31, 2010 and 2.02% at June 30, 2009. · The allowance for loan losses attributed to community bank loans as a percent of community bank loans for the periods shown above was 4.41%, 4.12%, and 2.26%, respectively. Noninterest Income Quarter Ended June 30, 2010 March 31, 2010 June 30, 2009 (Dollars in thousands) Custodial, administrative and escrow services $
